Case 7:19-mc-00396-NSR Document 11-10 Filed 11/21/19 Page 1 of 2

Exhibit J
Case 7:19-mc-00396-NSR Document 11-10 Filed 11/21/19 Page 2 of 2

[Type text]

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

United States Courthouse
300 Quarropas Street
White Plains, New York 1060]

July 10, 2019

BY EMAIL

Abbe Lowell, Esq.
Winston & Strawn LLP
1700 K Street, NW
Washington, DC 20006

Dear Mr. Lowell:

We write in response to your letter of June 24, 2019. We appreciate receiving a copy of
the June 11, 2019 note verbale. The Government further appreciates the concerns raised in your
letter regarding protected consular information and recognizes its obligations under Article 33 of
the Vienna Convention on Consular Relations (the “VCCR”) to ensure the inviolability of consular
archives and documents. In coordination with the Department of State and with reference to issues
raised in your letter regarding the scope of protected documents, we continue to review seized
materials for any archival material that may have been inadvertently seized and are taking all
appropriate steps to ensure consistency with the VCCR.

Very truly yours,

GEOFFREY S. BERMAN
United States Attorney

By: _/s/
Sam Adelsberg / Gillian Grossman
Assistant United States Attorneys
(914) 993-1919 / (212) 637-2188
